The defendants, J. A. and Calvin Haynes were partners in a mercantile business carried on in the county of Yadkin, where they both lived.
The plaintiffs were doing business in the town of Salisbury. Calvin Haynes purchased of the plaintiffs a bill of goods, as he at the time alleged, for the defendant firm and obtained credit therefor by false pretences and representations.
The plaintiffs thereupon instituted an action against both J. A. and Calvin Haynes, upon which J. A. Haynes only was arrested, Calvin having escaped.
In a civil action, the defendant cannot be arrested, unless he has been guilty of a fraud in contracting the debt. C. C. P. § 149, sub. section 4. As it appears from the case, J. A. Haynes was not present when the goods were purchased by Calvin, had no knowledge of it and in no wise connived at *Page 123 
or assented to it; nor does it appear that the goods were sent to or received by him. His affidavit negatives every allegation of fraud on his part and the counter-affidavit of the plaintiff does not contradict it.
His Honor did not err in vacating the order of arrest as to the defendant J. A. Haynes.
PER CURIAM.                              Judgment affirmed.